Title: To George Washington from Arthur St. Clair, 31 March 1792
From: St. Clair, Arthur
To: Washington, George



Sir,
Philadelphia March 31st 1792

I have had the honor to receive your Letter of the twenty eighth instant. While I lament that Circumstances prevent an Investigation into my Conduct by a Court of Enquiry, I cannot but accquiesce in the Reasons you have assigned why it cannot take Place, And I beg leave to present my thanks for the Desire to have gratified me, had it been practicable, which you have been pleased to manifest.
In my Letter to you Sir, of the twenty-sixth, I expressed an Intention of retiring from the Army when the Enquiry should be over: The only Reason I had for wishing to retain my Commission until that time was, that if any misconduct should appear, in the Course of the Enquiry, I might be amenable to a Court Martial, which a Resignation would have precluded—The House of Representatives Sir, have directed an Enquiry into the Causes of the failure of the last Campaign to be made by a Committee of their own Body: The same Reason that influenced me when a Court of Enquiry was contemplated, operates now with

equal Force; and therefor it may be proper that I should still retain my Commission; but, as it will soon be requisite that some Person be at the Head of the Army who is to continue to command it, it is necessary, Sir, that I should inform You explicitly, which I now do, of my fixed Resolution to resign the Moment that Enquiry is finished should no fault be found; that any Embarrassment which may exist, with respect to providing a Successor for me, may be removed.
Be pleased to observe Sir, that my sole Object is to give Effect to public Justice, in the usual Way by a Court Martial, should it appear that, in any manner whatsoever, the Misfortunes of the last Campaign can be attributed to me—and it is the proper, and I believe the only Tribunal where military Crimes and Misconduct can be enquired into and punished; or, where an Officers Reputation, infinitely dearer than Life, can be vindicated. Should the public Service, however, require that another Officer of the same Rank with me be appointed immediately, I am ready to make the Resignation forthwith, notwithstanding that it may seem to proceed, and, at a distance, will be supposed to have arisen, from a Sense that the Volume of Calumny and Defamation, which is daily pouring from the Press into the public Ear, has too much foundation for me to meet it—that I shrink from the Consequences and chuse to shelter myself in a private Station: I am ready Sir, upon this Occasion, as I ever have been upon every other, to sacrifice every private and personal Consideration to the Public Good. With every Sentiment of Respect I have the Honor to be Sir, Your most obedient Servant

Ar St Clair

